MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                    FILED
regarded as precedent or cited before any                           Sep 24 2019, 9:41 am
court except for the purpose of establishing
                                                                         CLERK
the defense of res judicata, collateral                              Indiana Supreme Court
                                                                        Court of Appeals
estoppel, or the law of the case.                                         and Tax Court




APPELLANT PRO SE                                         ATTORNEYS FOR APPELLEES
Michael D. Hickingbottom                                 Curtis T. Hill, Jr.
Carlisle, Indiana                                        Attorney General of Indiana
                                                         Aaron T. Craft
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Michael D. Hickingbottom,                                September 24, 2019
Appellant-Plaintiff,                                     Court of Appeals Case No.
                                                         19A-PL-792
        v.                                               Appeal from the
                                                         LaPorte Superior Court
Robert E. Carter, Jr.,                                   The Honorable
Commissioner of the Indiana                              Jeffrey L. Thorne, Judge
Department of Correction, Mark                           Trial Court Cause No.
Sevier, Warden of Westville                              46D03-1812-PL-2243
Correctional Facility, Troy
Cambe, and Unknown
Maintenance Workers,
Appellees-Defendants.



Kirsch, Judge.

Court of Appeals of Indiana | Memorandum Decision 19A-PL-792 | September 24, 2019            Page 1 of 6
[1]   Michael D. Hickingbottom (“Hickingbottom”) appeals the trial court’s order

      dismissing his complaint pursuant to Indiana Code section 34-58-1-2.

      Hickingbottom contends that the trial court erred in dismissing his complaint.


[2]   We affirm.


                                 Facts and Procedural History
[3]   Hickingbottom is an inmate in the Westville Correctional Facility, which is a

      part of the Indiana Department of Correction. Beginning in February 2018,

      Hickingbottom filed several grievances regarding various conditions in the

      facility. Specifically, Hickingbottom alleged that the cells in the segregated unit

      where he was housed were too cold and that the cold air was being used as

      punishment for inmates in that unit. Appellant’s App. Vol. 2 at 27-29. He also

      alleged that the water in his unit was brown or orange in color and was

      contaminated, which was making him sick. Id. at 30-32. These grievances

      were all denied. Claiming these prison conditions violated his constitutional

      rights, Hickingbottom filed a complaint for damages against Robert E. Carter,

      Jr., Commissioner of the Indiana Department of Correction, Mark Sevier,

      Warden of Westville Correctional Facility, Troy Cambe, Grievance Specialist

      for Westville Correctional Facility, and Unknown Maintenance Workers

      asserting violations of his civil rights under 42 United States Code section 1983.

      Id. at 18-27. On December 28, 2018, the trial court dismissed Hickingbottom’s

      complaint pursuant to Indiana Code section 34-58-1-2 and for failing to comply

      with the requirements of Indiana Code sections 34-13-3-1, 34-13-3-3, 34-13-3-4,


      Court of Appeals of Indiana | Memorandum Decision 19A-PL-792 | September 24, 2019   Page 2 of 6
      34-13-3-8, 34-13-3-11, 34-13-3-12, and 34-13-7-1. Id. at 38-39. In its order, the

      trial court gave Hickingbottom thirty days to file additional pleadings or

      documents to remedy any of the deficiencies referenced in the order. Id. at 39.

      Hickingbottom filed a motion to correct deficiencies, in which he attempted to

      correct deficiencies associated with Indiana Code sections 34-13-3-1, 34-13-3-3,

      34-13-3-4, 34-13-3-8, 34-13-3-11, 34-13-3-12, and 34-13-7-1. Id. at 8-9. On

      February 15, 2019, the trial court issued another order, dismissing

      Hickingbottom’s complaint pursuant to Indiana Code section 34-58-1-2.

      Hickingbottom now appeals.


                                     Discussion and Decision
[4]   Hickingbottom argues that the trial court erred in dismissing his complaint.

      Indiana Code section 34-58-1-1 provides, “Upon receipt of a complaint or

      petition filed by an offender, the court shall docket the case and take no further

      action until the court has conducted the review required by section 2 of this

      chapter.” Indiana Code section 34-58-1-2, in turn, provides in pertinent part:


              (a) A court shall review a complaint or petition filed by an
              offender and shall determine if the claim may proceed. A claim
              may not proceed if the court determines that the claim:


              (1) is frivolous;


              (2) is not a claim upon which relief may be granted; or


              (3) seeks monetary relief from a defendant who is immune from
              liability for such relief.

      Court of Appeals of Indiana | Memorandum Decision 19A-PL-792 | September 24, 2019   Page 3 of 6
              (b) A claim is frivolous under subsection (a)(1) if the claim:


              (1) is made primarily to harass a person; or


              (2) lacks an arguable basis either in:


              (A) law; or


              (B) fact.


      If a court determines that a claim may not proceed under section 2, “the court

      shall enter an order: (1) explaining why the claim may not proceed; and (2)

      stating whether there are any remaining claims in the complaint or petition that

      may proceed.” Ind. Code § 34-58-1-3.


[5]   Hickingbottom argues that the trial court erred when it dismissed his complaint.

      He specifically asserts that the trial court violated his due process rights when it

      dismissed his complaint for failing to comply with Indiana Code sections 34-13-

      3-1, 34-13-3-3, 34-13-3-4, 34-13-3-8, 34-13-3-11, 34-13-3-12, and 34-13-7-1. He

      contends that he substantially complied with these statutes, and, therefore, the

      trial court erroneously dismissed his complaint.


[6]   In the present case, on December 28, 2018, the trial court initially issued an

      order dismissing Hickingbottom’s complaint pursuant to Indiana Code section

      34-58-1-2 and for failing to comply with Indiana Code sections 34-13-3-1, 34-

      13-3-3, 34-13-3-4, 34-13-3-8, 34-13-3-11, 34-13-3-12, and 34-13-7-1. However,

      the trial court gave Hickingbottom the opportunity to file additional pleadings

      Court of Appeals of Indiana | Memorandum Decision 19A-PL-792 | September 24, 2019   Page 4 of 6
      to cure the deficiencies referenced in the order. Hickingbottom filed a

      subsequent motion in which he cured the deficiencies associated with Indiana

      Code sections 34-13-3-1, 34-13-3-3, 34-13-3-4, 34-13-3-8, 34-13-3-11, 34-13-3-12,

      34-13-7-1. The trial court then issued its final order on February 15, 2019,

      dismissing Hickingbottom’s complaint pursuant to Indiana Code section 34-58-

      1-2. It is that final order from which Hickingbottom appeals.


[7]   Although Hickingbottom argues that the trial court erred and violated his due

      process rights when it dismissed his complaint for failure to comply with

      Indiana Code sections 34-13-3-1, 34-13-3-3, 34-13-3-4, 34-13-3-8, 34-13-3-11,

      34-13-3-12, and 34-13-7-1, in its final order on February 15, 2019, the trial court

      did not base the dismissal of his complaint on a failure to comply with those

      statutory sections. Instead, the trial court based its dismissal only on Indiana

      Code section 34-58-1-2. Here, Hickingbottom has not argued or demonstrated

      any error in the trial court’s order finding that his claim should be dismissed

      pursuant to that section.


[8]   It is well settled that pro se litigants are held to the same legal standards as

      licensed attorneys. Basic v. Amouri, 58 N.E.3d 980, 983 (Ind. Ct. App. 2016).

      “This means that pro se litigants are bound to follow the established rules of

      procedure and must be prepared to accept the consequences of their failure to

      do so.” Id. at 983-84. These consequences include waiver for failure to present

      cogent argument on appeal. Id. at 984. “While we prefer to decide issues on

      the merits, where the appellant’s noncompliance with appellate rules is so

      substantial as to impede our consideration of the issues, we may deem the

      Court of Appeals of Indiana | Memorandum Decision 19A-PL-792 | September 24, 2019   Page 5 of 6
      alleged errors waived.” Id. We will not become an “advocate for a party, or

      address arguments that are inappropriate or too poorly developed or expressed

      to be understood.” Id. In the present case, Hickingbottom has not raised any

      argument as to why the trial court erred in dismissing his complaint pursuant to

      Indiana Code section 34-58-1-2. We, therefore, conclude that he has waived

      review of the issue, and we affirm the trial court’s order dismissing

      Hickingbottom’s complaint.


[9]   Affirmed.


      Baker, J., and Crone, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 19A-PL-792 | September 24, 2019   Page 6 of 6